DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022, has been entered.

Status of Claims
This action is in reply to the communication filed on May 19, 2022.
Claim 10 has been added.
Claims 5 – 9 have been previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method of producing a cellulose acetate band, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 19, 2021.
Claims 1 – 4 and 10 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statement filed on May 19, 2022 have been considered. A signed copy of the corresponding 1449 form has been included with this office action. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 - 4 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (WO2015152335, using US20170020749 as the official English language translation) in view of  '173 (JP63309173A, using the provided machine translation).
Nakamura teaches cellulose acetate tows for cigarette filters ([003]). As per claim 1, Nakamura further teaches:
A cellulose acetate band formed from cellulose acetate fibers ([0020]: “The present invention provides… a fiber sheet derived from the hydrophilized cellulose acetate tow band.”)
A total denier thereof being set to a value in a range from 8,000 to 44,000 ([0015]: “The cellulose acetate tow band… has a total denier of 10,000 to 40,000”)
A content of a lubricant in the band measured by a diethyl ether extraction method being set to a value in a range of greater than 5 mg but 65 mg or less per 1 m (Nakamura teaches the addition of a textile oil ([Abstract]), which is interpreted as reading on the claimed lubricant. Nakamura teaches that the textile oil is impregnated in the tow band in an amount of 0.2 to 2 weight percent relative to the cellulose acetate tow band ([Abstract]). In a representative example, a tow band with a total denier of 24,000 was produced ([0098]). Denier is the weight of a fiber per 9,000 meters, so the weight per meter can be calculated to be 24,000g / 9,000 m = 2.6667 g/m. 0.2 to 2% of that mass would be 5.3 – 53 mg per 1 meter, which is within the claimed range. Regarding the amount of lubricant being measured by diethyl ether extraction, the Examiner is of the opinion that the instantly claimed content of a lubricant is calculated via a process that was not available at the time of invention of the prior art, and, as such, the prior art could not possibly disclose the instantly claimed content of lubricant using the claimed diethyl ether extraction method. However, if the diethyl ether extraction method was conducted on all of the embodiments of the prior art, it would be discovered that the lubricant content of the prior art would anticipate that of Applicant’s invention.)
Regarding the limitation that the content of titanium oxide is set to a value between 0 wt% to 0.01 wt%, Examiner notes that Nakamura does not teach any addition of titanium oxide, nor any additive that could be broadly interpreted to encompass titanium oxide (i.e. pigments, delustering agents, etc.). Therefore, it is reasonable to assume that the titanium oxide is not required by the invention of Nakamura, nor contemplated by Nakamura, and that the content in the band is 0%. Additionally, ‘173 teaches cigarette smoke filters containing cellulose acetate fibers (Page 2, Paragraph 2), which is the same application as the instant invention. ‘173 teaches that the addition of titanium white to cellulose acetate fibers gives a clean feeling due to the whiteness imparted but there is no need for this whiteness (Page 2, Paragraph 7). ‘173 further teaches a method for making a cigarette filter with cellulose acetate fibers that does not contain titanium white, which provides for a more efficient manufacturing process compared to fibers that contain titanium white (Page 3, Last Paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have produced the cellulose acetate fiber tow of Nakamura with the titanium oxide content claimed, including no titanium oxide because the invention of Nakamura does not require titanium oxide and ‘173 teaches that titanium oxide is not needed, as cellulose acetate fibers produced without titanium oxide can be manufactured more efficiently (Page 2, Paragraph 7 and Page 3, Last Paragraph).
Nakamura teaches the cellulose acetate tows are for cigarette filers ([0003]). s.  Furthermore, Examiner notes that the phrase “for cigarette filters” is a statement of intended use. Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g. In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable. In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §2111.02, §2112.02, 2114-2115.
As per claim 2, Nakamura teaches:
Wherein a denier per filament thereof is set to a value in a range from 1.0 to 12.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
As per claim 3, Nakamura teaches:
Wherein the denier per filament is set to a value in a range of 1.0 or greater but less than 5.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
The cellulose acetate fibers are crimped ([0022]: “The cellulose acetate tow band is crimped to give a crimped cellulose acetate tow band being crimped in a number of crimps of 30 to 60 per inch.”)
As per claim 4, Nakamura teaches:
Wherein the denier per filament is set to a value in a range from 5.0 to 9.0 ([0019]: “In the hydrophilized cellulose acetate tow band, the crimped cellulose acetate tow band may have a filament denier of 1.0 to 7.0.”)
The total denier is set to a value in a range from 15,000 to 20,000 ([0015]: “The cellulose acetate tow band… has a total denier of 10,000 to 40,000”)
The content of the lubricant in the band measured by the diethyl ether extraction method is set to a value in a range from 10 mg to 30 mg per 1 m (Nakamura teaches the addition of a textile oil ([Abstract]), which is interpreted as reading on the claimed lubricant. Nakamura teaches that the textile oil is impregnated in the tow band in an amount of 0.2 to 2 weight percent relative to the cellulose acetate tow band ([Abstract]). In a representative example, a tow band with a total denier of 24,000 was produced ([0098]). Denier is the weight of a fiber per 9,000 meters, so the weight per meter can be calculated to be 24,000g / 9,000 m = 2.6667 g/m. 0.2 to 2% of that mass would be 5.3 – 53 mg per 1 meter, which overlaps with the claimed range. Regarding the amount of lubricant being measured by diethyl ether extraction, the Examiner is of the opinion that the instantly claimed content of a lubricant is calculated via a process that was not available at the time of invention of the prior art, and, as such, the prior art could not possibly disclose the instantly claimed content of lubricant using the claimed diethyl ether extraction method. However, if the diethyl ether extraction method were conducted on all of the embodiments of the prior art, it would be discovered that the lubricant content of the prior art would anticipate that of Applicant’s invention.)
The cellulose acetate fibers are crimped ([0022]: “The cellulose acetate tow band is crimped to give a crimped cellulose acetate tow band being crimped and being crimped in a number of crimps of 30 to 60 per inch.”.”)
Regarding the claimed crimping (%) of the band in claims 3 and 4 as calculated by claimed Equation 1, although the prior art does not disclose the crimping (%) as claimed, the prior art reference teaches an invention which is a cellulose acetate tow with no titanium dioxide, comprising the claimed total denier and fiber denier, which is a substantially similar structure and chemical composition as the claimed invention. Additionally, the Examples of the claimed invention are taught to be crimped to 34.0 per inch, which is the same level of crimping taught by the prior art combination. Therefore, the invention of the prior art would appear to satisfy the claimed Equation.  Products of identical structure and composition cannot have mutually exclusive properties. The burden is on Applicant to prove otherwise.
As per claim 10, Nakamura teaches:
Wherein the content of the lubricant in the band measured by a diethyl ether extraction method is set to a value in a range of 55.7 mg to 65 mg per 1 m (As shown above, Nakamura teaches a range of 5.3 – 53 mg per 1 meter. The limitation “in a range of” is interpreted as including values slightly outside of the values claimed. Therefore, a value, such as 53 mg per 1 meter is interpreted as being “in a range of 55.7 to 65 mg per 1 meter,” as claimed. Further, Examiner notes that given the range of values taught by Nakamura, 53 is only slightly less than 55.7. A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  See MPEP 2144.05.)

Response to Arguments
The Declaration submitted by Applicant on May 19, 2022 has been considered and entered. 
Applicant's arguments filed May 19, 2022, have been fully considered but they are not persuasive.
Applicant provided a reference to show the general state of the art in 2013 and 2016 to show that at the time of filing of the instant application, titanium oxide was normally added to a spin dope. Therefore, it would not have been obvious to one of ordinary skill to reduce the amount of titanium dioxide to within the claimed range. Examiner respectfully disagrees. Whether titanium oxide could have been added or normally would have been added is not a substitute for scientific evidence that the invention of Nakamura requires titanium oxide, in view of the fact that the specification of Nakamura is silent as to any additional additives. Further, ‘173 shows that as early as 1988, it was established that titanium oxide was not required in cellulose acetate towbands for cigarette filters, as the inclusion of titanium oxide could negatively affect processing (Page 2, Paragraph 7 and Page 3, Last Paragraph).
Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789